498 U.S. 9 (1990)
UNITED STATES
v.
LOUISIANA ET AL. (ALABAMA AND MISSISSIPPI BOUNDARY CASE)
No. 9, Orig.
Supreme Court of the United States.
Decided May 31, 1960.
February 26, 1985.
March 1, 1988.
Final Decree Entered December 12, 1960.
Supplemental Decree Entered November 5, 1990.
ON BILL OF COMPLAINT
The Additional Supplemental Report of the Special Master, dated October 1, 1990, is received and ordered filed. The recommended Supplemental Decree is approved.

SUPPLEMENTAL DECREE
By its decision of February 26, 1985, the Court overruled the exception of the United States to the Report of its Special Master herein insofar as it challenged the Master's determination that the whole Mississippi Sound constitutes historic inland waters, and, to this extent, adopted the Master's recommendations and confirmed his Report.
On March 1, 1988, the Court resolved the disagreement between the United States and Mississippi as to that portion of the Mississippi coastline at issue in the above-captioned litigation and directed the parties to submit to the Special Master a proposed appropriate decree defining the claims of Alabama and Mississippi with respect to Mississippi Sound. The parties have agreed on and submitted to the Special Master a proposed decree in accordance with the Court's decision of March 1, 1988.
IT IS ORDERED, ADJUDGED, AND DECREED as follows:
1. For the purposes of the Court's Decree herein dated December 12, 1960, 364 U.S. 502 (defining the boundary line *10 between the submerged lands of the United States and the submerged lands of the States bordering the Gulf of Mexico), the coastline of the States of Alabama and Mississippi shall be determined on the basis that the whole of Mississippi Sound constitutes state inland waters;
2. For the purposes of said Decree of December 12, 1960, the coastline of Alabama includes a straight line from a point on the western tip of Dauphin Island where X = 238690 and Y = 84050 in the Alabama plane coordinate system, west zone, and X = 659783.79 and Y = 204674.56 in the Mississippi plane coordinate system, east zone, to a point on the eastern tip of Petit Bois Island where X = 215985 and Y = 77920 in the Alabama plane coordinate system, west zone, and X = 637152.89 and Y = 198279.25 in the Mississippi plane coordinate system, east zone, so far as said line lies on the Alabama side of the Alabama-Mississippi boundary.
3. For the purposes of said Decree of December 12, 1960, the coastline of Mississippi includes the following:
(a) That portion of the straight line described in paragraph 2, above, lying on the Mississippi side of Alabama-Mississippi boundary;
(b) The baseline delimiting Petit Bois Island determined by the following points in the Mississippi plane coordinate system, east zone:


                 E. COORD.     N. COORD.
                    X             Y
A POINT AT      636103.06     197409.43
A POINT AT      635730.88     197167.57
A POINT AT      635197.10     196848.81
A POINT AT      634824.92     196606.95
A POINT AT      634494.81     196403.07
A LINE FROM     634116.89     196223.65
THROUGH         633487.70     195977.80
THROUGH         632600.10     195607.60
THROUGH         631541.99     195143.47



*11
                E. COORD       N. COORD
                   X              Y
THROUGH         630508.20     194904.30
THROUGH         629479.90     194591.90
THROUGH         628525.00     194321.70
THROUGH         628401.73     194306.69
THROUGH         628036.92     194289.93
THROUGH         627476.60     194182.00
THROUGH         626488.60     193948.10
THROUGH         625932.59     193802.79
THROUGH         625516.00     193766.90
THROUGH         623861.36     193478.53
THROUGH         622820.50     193454.10
THROUGH         621823.80     193356.00
THROUGH         620825.20     193257.90
THROUGH         619847.89     193131.55
THROUGH         618538.77     193268.72
THROUGH         617735.69     193531.82
THROUGH         616497.05     194054.83
THROUGH         615577.50     194348.40
THROUGH         614799.01     194527.45
THROUGH         613600.50     194763.40
THROUGH         612681.90     194895.50
THROUGH         611818.33     195012.55
THROUGH         611021.34     195183.22
THROUGH         610184.77     195530.92
THROUGH         609391.80     195685.30
THROUGH         608419.90     195927.80
THROUGH         607720.29     196127.06
THROUGH         607475.00     196239.30
THROUGH         606247.30     196809.81
THROUGH         605675.10     197160.10
THROUGH         604270.15     197849.15
THROUGH         603527.87     198470.45
TO              603006.58     199221.84;

*12 (c) A straight line from a point on the western tip of Petit Bois Island from X = 602984.74 and Y = 199379.08 in the Mississippi plane coordinate system, east zone, to a point on the eastern tip of Horn Island where X = 586698.88 and Y = 203743.22 in the same coordinate system;
(d) The baseline delimiting Horn Island determined by the following points in the Mississippi plane coordinate system, east zone:


                  E. COORD.       N. COORD.
                     X                Y
A POINT AT       586085.00       203413.20
A POINT AT       585408.00       202870.40
A LINE FROM      584539.17       202442.95
THROUGH          583521.30       202226.50
THROUGH          582523.70       201911.10
THROUGH          581217.11       201559.05
THROUGH          580172.00       201476.80
THROUGH          578707.40       201327.16
THROUGH          577716.60       201360.70
THROUGH          576762.47       201326.88
THROUGH          575057.04       201581.88
THROUGH          573405.12       201965.02
THROUGH          571199.22       202261.66
THROUGH          570919.81       202425.88
THROUGH          568628.38       202769.01
THROUGH          566917.90       203142.60
THROUGH          564973.10       203501.30
THROUGH          563121.32       203819.44
THROUGH          560958.00       204028.60
THROUGH          558940.70       204238.50
THROUGH          557048.68       204283.26
THROUGH          554930.20       204403.10
TO               553435.61       204348.41
A LINE FROM      551970.97       204538.74
THROUGH          551379.95       204841.79



*13
                 E. COORD.       N. COORD.
                    X               Y
THROUGH          550663.93      205145.88
THROUGH          549562.53      205270.46
THROUGH          547945.52      205663.99
THROUGH          546875.90      206276.41
THROUGH          545696.10      206670.80
THROUGH          544396.00      207134.79
THROUGH          542861.16      207556.77
THROUGH          540851.48      208393.15
THROUGH          539596.30      208786.30
TO               538818.50      209086.77
A LINE FROM      536831.40      209354.10
THROUGH          535469.11      209055.01
THROUGH          533599.69      208590.63
THROUGH          532440.54      208312.06
THROUGH          530361.80      207949.10
THROUGH          528785.77      207676.76
THROUGH          527430.00      207570.30
THROUGH          526475.92      207467.20
THROUGH          525672.63      207540.27
THROUGH          522928.20      208196.10
THROUGH          521336.78      208496.86
THROUGH          520062.60      208576.80
THROUGH          519137.96      208626.07
TO               518074.58      209136.06;

(e) A straight line from a point on the western tip of Horn Island where X = 517785.04 and Y = 209525.13 in the same coordinate system to a point on the eastern tip of the most easterly segment of Ship Island where X = 486293.70 and Y = 208216.03 in the same coordinate system;
(f) The baseline delimiting the most easterly segment of Ship Island determined by the following points in the Mississippi plane coordinate system, east zone:


*14
                    E. COORD.    N. COORD.
                        X           Y
A LINE FROM       485802.92     207647.85
THROUGH           484179.80     206426.60
THROUGH           482568.66     205272.72
THROUGH           480844.60     204246.60
THROUGH           479440.58     203436.29
THROUGH           478229.70     202788.30
THROUGH           476458.71     201921.54
THROUGH           475542.00     201634.30
TO                475218.46     201529.55;

(g) A straight line from a point on the western tip of the easterly segment of Ship Island where X = 474673.81 and Y = 201505.68 in the same coordinate system to a point on the eastern end of the westerly segment of Ship Island where X = 469644.55 and Y = 200646.86 in the same coordinate system;
(h) The baseline delimiting the most westerly segment of Ship Island determined by the following points in the Mississippi plane coordinate system, east zone:


                   E. COORD.     N. COORD.
                       X            Y
A LINE FROM       468942.08     200226.18
THROUGH           468023.27     199707.98
THROUGH           466932.10     198967.80
THROUGH           465591.05     198219.69
THROUGH           464163.11     197420.58
TO                463004.481    196885.896;

4. That portion of the Mississippi baseline west of the westerly segment of Ship Island determined above is the subject of a separate decree resolving Mississippi v. United States, Original No. 113.
5. The baseline described in Paragraphs 2 and 3 above shall be, pursuant to stipulation of the parties, fixed as of the *15 date of this decree, and shall from that date no longer be ambulatory.
6. The parties shall bear their own costs of these proceedings; the actual expenses of the Special Master herein and the compensation due him shall be borne half by the United States and half by Mississippi.
7. After his final accounting has been approved and any balance due him has been paid, the Special Master shall be deemed discharged with the thanks of the Court.
8. The Court retains jurisdiction to entertain such further proceedings, enter such orders, and issue such writs as from time to time may be deemed necessary or advisable to effectuate and supplement the decree and the rights of the respective parties.
JUSTICE MARSHALL took no part in the consideration or formulation of this Supplemental Decree.